 PACIFIC COAST METAL TRADES COUNCIL (LOCKHEEDSHIPBUILDING)PacificCoastMetal Trades District CouncilandLockheed,Shipbuilding Company.Case 19-CB-560721 November 1986DECISION AND ORDERCHAIRMAN DOTSON AND MEMBERS JOHANSEN,AND STEPHENSOn 20 June 1986 Administrative Law Judge Clif-ford H. Anderson issued the attached decision. TheGeneral Counsel and the Charging Party each filedexceptions and a supporting brief, and the Re-spondent filed cross-exceptions and a brief, support-ing its cross-exceptions and opposing the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision' and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,findings, 2 and conclusions and to adopt therecommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iIn sec. III,A of his decision, the judge erroneously refers to a letterof 26 September 1985 that actually was written by Clarence Briggs (forthe Respondent) as a letter written by Hayes (of Lockheed). This mad-vertent error does not affect the decision in this case2We agree with the judge that this case should not be deferred to thecontractual grievance and arbitration procedure for the reasons stated inhis decision.We note also that the actions that culminated in these pro-ceedings began when Lockheed, pursuant to a previous Board order,contacted Locals 46 and 104 for the purpose of bargaining over its pro-posed medical screening program SeeLockheed Shipbuilding, Co., 273NLRB 171 (1984). When compliance with a Board order is at issue, de-ferral is inappropriate.Ernst Steel Corp,217 NLRB 1069 fn. 1 (1975).In finding that the parties did not intend to be bound by the July 19agreement until that agreement was approved by Locals 46 and 104, thejudge did not consider that the 1983-1986 collective-bargaining agree-ment arguably designates the Respondent as the exclusive representativefor all the signatory unions for purposes of bargaining with Lockheed.Both the General Counsel and Lockheed assert that the judge thus erredin failing to find that the Respondent, through its subcommittee, had theauthority to bind Locals 46 and 104 to the terms of the July 19 agree-ment That assertion, even if accurate, is not determinativeWhether ornot the Respondent had theauthorityto reach an agreement that wouldhave bound the two locals, the judge found, based on the actions of allthe parties, that Respondent did notintendto reach a binding agreementwithout the locals' consent. Because he found that the Respondent's ne-gotiators did not intend to bind Locals 46 and 104 at the July 19 session,the judge did'not have to decide whether the subcommittee had the au-thority,to do so.Eduardo Escamilla,Esq.,for the General Counsel.David A. Rosenfeld,Esq. (Van Bourg,Weinberg, Roger &Rosenfeld),of San Francisco,California,for Respond-ent.239William T. Grimm, Esq.,of Seattle,Washington, appear-ing for the Charging Party.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge.This case was tried before me on 14 January 1986, pursu-ant to a complaint and notice of hearing issued by theRegional Director for Region 19 of the National LaborRelations Board on 16 October 1985, and amended on 25October 1985, based on a charge filed on 10 September1985 and amended on 12 September 1985 by LockheedShipbuilding Company ,(the Charging Party, Lockheed,or the Employer) against Pacific Coast Metal TradesDistrict Council (Respondezit).1The amended complaint as further amended orally atthe hearing alleges that the Charging Party and Re-spondent about 19 July 1985 reached full and completeagreement with respect to a modification of their collec-tive-bargaining agreement concerning utilization of medi-cal screening of unit employees and that since about 5September 1985 Respondent has failed and refused toexecute a midterm contract modification containing theagreed-on terms, thereby violating Section 8(b)(3) of theNational Labor Relations Act (Act). Respondent doesnot contest that" its agents entered into an agreementabout 19 July 1985, but contends that that agreement wasnot final, and was conditioned on subsequent review andratification procedures. Those procedures resulted in arejection of the agreement. Thus, Respondent contendsthat it was at no time bound to sign any purported finalagreement and thus has not violated the Act.All parties were given full opportunity to participateat the hearing, to introduce relevant evidence,2 to exam-1The original complaint and the amended charge each named as Re-spondents Boilermakers Local 104 (Boilermakers Local 104) and Interna-tional Brotherhood of ElectricalWorkers Local 46 (Electrical WorkersIBEW Local 46 or Local 46). The amended complaint includes these en-tities only as parties in interest.2At the hearing, the General Counsel tendered records maintained bythe Charging Party concerning both attendance at and discussions held atthe bargainingsessions.These were offered as substantive evidence fall-mg within the exception to the hearsay rule incorporated in Fed.R.Evid.803(6).At the hearing I reserved ruling on the offer. I now receive thoserecords into evidence as tendered.Buffalo Neighborhood Housing Services,267, NLRB 514 (1983).The General Counsel at the hearing sought to show by stipulation orotherwise that Respondent had not cooperated with the General Counselduring the investigation of the case and had not presented any defense tothe allegations against it until the commencement of Respondent's case inchief. The General Counsel offered the facts in support of the argumentthat Respondent's casemustbe judged skepticallyas one tailormade toaddress theallegations against itas opposed to a defense that had beenrevealed before the evidence against Respondent was known by Re-spondent's agents and counsel. I rejected efforts by the General Counselto adduce such evidence at the hearing and rejected the General Coun-sel's subsequent offer of proof with respect to these facts. I reaffirm myruling here.It is of course true that evidence of shifting defenses by a parties' re-spondent or admissionsmadeby a respondent's agents during the courseof an investigation have been held admissible evidence by the Board withcourt approval. Applying the simple notion of relevance to the instantoffer, perhaps the General Counsel is correct that a defense that is pre-sented for the first time only after the prosecution has restedits case isContinued282 NLRB No. 41 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDine and cross-examine witnesses, to argue orally, and tofileposthearing briefs.On the' entire record, includingbriefs from Respondent and the General Counsel, I makethe following3FINDINGS OF FACT1.JURISDICTIONThe Charging Party is a State of Washington corpora-tionwith an office and place of business in Seattle,Washington, where it is engaged in the business of oper-ating a shipyard. The Charging Party during the courseand conduct of its business operations has annual grosssales of goods and services valued in excess of $500,000,and sells and ships goods and provides services from itsfacilitieswithin the State of— Washington to customersoutside the State or sells and ships or provides servicesto customers within the State, which customers are en-gaged in interstate commerce by other than indirectmeans of a total value in excess of $50,000. Thus, theCharging Party is and has been at all times material anemployer engaged in commerce within the meaning ofSection 2(2), (6),, and (7) of the Act.II.LABOR ORGANIZATIONSRespondent and the SeattleMetal Trades Council arecomprisedof variousunions, including,but not limitedto,BoilermakersLocal 104 and ElectricalWorkersIBEW Local46 and existfor the purpose, inter alia, ofrepresenting constituent union membersin collective bar-gaining with variousemployers, includingthe ChargingParty.Respondent,the SeattleMetal Trades Council,BoilermakersLocal 104, and Electrical Workers IBEWLocal 46, and each of them, are and have been at alltimes material labor organizationswithin themeaning ofSection 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. FactsAt all material times the Charging Party has recog-nized the Pacific Coast Metal Trades District Council asarguably more suspect than an identicaldefense thathad been raisedduring the course of an investigationbefore Respondent was aware of thespecifics of the evidence against it Assumingwithoutdecidingthat this istrue, i.e., irrespectiveof any possible relevance, I find there is a control-ling Boardpractice that prohibitsconsiderationor even introduction ofsuch evidence into the record.Cooperation by a respondent with theGovernment during the courseof an investigation is normally a volun-tarymatter.Werean adverse inferenceto bedrawn against a respondentbased on its failureto participatein the pretrialinvestigation, the conceptof "voluntary"participationwould besubstantiallydegraded. Such achange in the proceduresof theBoard should not be undertakenlightlyespecially by an administativelaw judge inthe absenceof Board prece-dent.The General Counsel cited no supportingauthority for his argu-ment here.a As a result of pleadings,stipulations,and stipulatedexhibits, and thefact thata significant portionof the evidence at the trialwas undisputed,the parties substantiallyreduced the factualissues incontention at thehearing.When not otherwiseindicated, the following findingsare basedon the pleadings,stipulationsby counsel at trial, unchallenged creditedtestimonyor documentary evidence, and two earlierBoard decisions con-cerning the background events.Lockheed Shipbuilding Co.,273 NLRB171 (1984)(Lockheed 1),andLockheed Shipbuilding Co.,278 NLRB 18(1986)(Lockheed fl).part of a multiunion organization (the Unions) bargainingas a group with Lockheed. For the contract 1 July 1980through 30 June 1983 the Charging Party was part of amultiemployer group.Thereafter the Employer bar-gained with the Unionsas a singleemployer and thosenegotiationsculiminated in the collective-bargainingagreement ratified on 27 October 1983, which expires byits terms on 30 September 1986.The 1980-1983 contract provided that unit employee-applicantswould not be subject to a physicalexamina-tion except as required by law. Contract language morefavorable to the Employer on the question had been pro-posed during negotiations but had been withdrawn in theface of the Union's objections. In the fall of 1980, theEmployer proposed to the Unions that certain medicalscreenings take place among employees but gave assur-ancesthat the test results would not be used to terminateemployment of tested employees. Contrary to the agree-ment the Employer used test results to terminate five em-ployees. These terminations became the subject of unfairlabor practice charges filed by Boilermakers Local 104and ElectricalWorkers IBEW Local 46. The Board inLockheed Iheld the terminations improper and foundthat the Employer had violated Section 8(a)(5) and (1) oftheAct.Three additional employees were tested anddenied employment. Those employees became the sub-ject of a second unfair labor practice case. InLockheedII,the Board again found Respondent was improperlyseeking to renege on its contractual commitments in vio-lation of Section 8(a)(5) and (1) of the Act.On 15 February 1985 J. P. Hayes, the ChargingParty's vice president of human resources, sent letterswith identical text to representatives of each of the twoCharging Parties in theLockheed Icase, Joseph H.Pilato,of Boilermakers Local 104's businessmanager,andWilliamD.Carpine,ElectricalWorkers IBEWLocal 46's secretary-treasurer. The text of each letterstated:On December 10, 1984 the National Labor Rela-tions Board issued its order in the above-referencedcase requiring Lockheed to bargain upon request bythe unions concerning the "utilization of the medi-cal screening program for the purpose of terminat-ing new employees and/or refusing to hire appli-cants for employment." We notified the local officeof ' the NLRB of our willingness to comply withthat section of the Order. Two months has passedsince the date of the Order and your union hasnever made such a request.It is our intention to utilize the pulmonary func-tion test results as part of our overall qualificationsfor continued employment with the Company. Aneffect of this may be that an employee will not bequalified for any job in the shipyard due to his orher limitations.Based upon your union's failure to request bar-gainingover these effects for the past 2 months, weassume that your union is not interested in pursuingthatportion of the Board's order. Should yourunion fail to make such a request within ten (10)days from the date of this letter, we will conclude PACIFIC COAST METAL TRADES COUNCIL (LOCKHEED SHIPBUILDING)241that is the case and will utilize the test results of theabove stated manner.In due courseboth ElectricalWorkers IBEW Local 104and BoilermakersLocal 46 informed the Charging Partyof its willingness to bargain.On 28 February 1985 Hayessent a letterto ClarenceE. Briggs,Respondent's secre-tary-treasurer, with the following text:On February 15, 1985 we wrote to the IBEWLocal 46 and theBoilermakersLocal 104 discussingthe order of the National Labor RelationsBoard tonegotiateover the effects of Lockheed's pulmonaryfunctionsscreeningprogram. The IBEW respondedinwritingexpressing their willingness to negotiateon the matter. The Boilermakers verbally notifiedus by telephone earlier this week of theirwilling-nessto negotiate. (Pleasesee enclosedcorrespond-ence.) At this time, Lockheedis extendingthe invi-tationto bargainto all member unions ofthe PacificCoast Metal Trades District Council.Please notify us by March 10 if your organizationintends to participate in thebargaining. If we do nothear from you by this date, we will assume thatyour organization is not interestedin discussing theeffects of the medicalscreeningprogram.On 5 March 1985 ClarenceBriggswrote the followingletter toWilliam Carpine,in hiscapacity as secretary ofthe SeattleMetal Trades Council, with a copy to Hayes:Referring to the letter dated February 28, 1985 tothisCouncil from Mr. John Hayes of LockheedShipbuilding Company,and enclosinga copy of aletter to you dated February 15, 1985, frankly, thisis an issue which falls within the province of the Se-attleMetalTrades Council to process.By copy of this letter, Iam alertingallcraftswith employees at Lockheed to check with yourCounciland Ido recommend that they participate.Please keep the Council advised of the outcomein this case.On 7 March 1985, Briggs sent a letter to John Hayes.The letter stated in part:In order to attempt to fulfill the order of theNLRB, the District Council has of this date ap-pointed three of our Vice Presidents who reside inyour area to be the official committee of the Coun-cil to arrange to meet with your firm and the effect-ed Local Unions forthis case only.I appreciate your understanding and please disre-gard my letter dated March 5, 1985 that concernsthiscase.Developments arose that changed the de-cision asto which ofour organizationwould proc-ess this particular issue. By copy of this letter theSeattleMetal Trades Council is being advised ofthis decision and procedure. The committee will be,Lee Franklin, Guy Adams and Gene Hintz.Hayes testified that in the telephone conversation re-ferred to in the letter Briggs told Hayes that internal po-liticalmatters within Respondent required that they par-ticipated in the bargaining rather than the Seattle MetalTrades Council. Briggs did not testify.By letter dated 8 March 1985 to the various local craftunionswith a copy to Respondent, Hayes stated:Referencing my letter of February 28, 1985, weinadvertently did not include the correspondence tohave been enclosed. Please find attached that sub-ject correspondence including a copy of the NLRBorder in question.Ihave recently been informed that the PacificCoast Metal Trades District Council will join ournegotiations by way of a three person sub-commit-tee tentatively to include Messrs. Franklin, Heintzand Adams, International Representatives of theBoilermakers, Sheet Metal Workers and Carpentersrespectively. Once this formal notice is received, wewill proceed to establish a date ' to initiate negotia-tions.The initial bargaining session was held on 2 April 1985near the Seattle-Tacoma Airport. Respondent's designat-ed committee members Franklin, as chairman, and GuyAdams were in attendance, as were numerous representa-tives of various local unions, including William Carpineof ElectricalWorkers IBEW Local 46 and Joseph H.Pilato of Boilermakers Local 104. The Charging Partywas represented by John P. Hayes and Paul Schell,Lockheed's manager of industrial relations. Subsequentsessionswere held on 19 April, 17 and 31 May, and 19July1985.Management'srepresentativesattendedthroughout the 'proceedings.Respondent's chairman,Franklin,was present at four of the five bargaining ses-sions. Carpine and Pilato attended three and four sessionsas representatives, but neither they nor any other localunion representatives attended the final meeting on 19July.There is no dispute that during the bargaining processthe participants narrowed the matters in dispute until, atthemeeting of 19 July, the attending conferees agreedthat they had no differences remaining concerning thespecifics of a modification to the 1983-1986 agreement.There was substantial disagreement, however, regardingwhat was said at the meeting regarding the authority ofRespondent's negotiators, what was said regarding theneed for subsequent ratification or approval of the agree-ment once negotiations were concluded, and further dis-agreement about statements characterizing the nature ofthe agreement reached on 19 July.At thesecond meeting,on 19 April,Respondent's sub-committee members did not attend. Acting for them wasSteve Cuddy, International representative of the Labor-ersUnion. Cuddy raised Respondent's negotiating com-,mittee'sauthoritywith Hayessuggestingthat ' the fullDistrictCouncil's approval was necessary to concludeany agreement reached by the parties. Hayes challengedCuddy, telling him that Briggs had specifically delegatedfull bargaining authority to the committee and that ques-tions regarding authority should be raised with the Dis-trictCouncil .44These findings are based on the unchallenged testimony of Hayes andcorroborated by Schell.Cuddy didnot testify. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoon after this meeting, a telephone conversation oc-curred between Schell and Franklin in which the ques-tions raised by Cuddy regarding Respondent's bargainingauthoritywere discussed. Schell testified that he toldFranklin that Cuddy was challenging Respondent's com-mittee's authority and that Franklin reasserted that thecommittee had the authority to negotiate and that- Cuddywas mistaken. Franklin testified that he told Schell thatthe committee had authority to bargain, subject, howev-er, to final approval of the District Council.The events occurring at the end of the final 19 Julybargaining session were in substantial dispute and wereclosely litigated. Hayes testified that at the conclusion ofthe session:Adams . . . said, "Okay, we have an agreement,"Mr. Cuddy reiterated that and then Mr. Franklinsaid that believed we had an agreement, but hewanted to give a courtesy review to Mr. Pilato andCarpine, but as far as he was concerned we had anagreement and that he would sign it within one-nomore than two weeks, following that July 19, 1985meeting.On cross-examination, Hayes recalled that though he be-lieved it was Franklin that used the words "courtesyreview," he was not sure. He testified he assented to thereview because he felt, "I had no-choice." Hayes furtherrecalled that Franklin indicated that he wanted to allowa courtesy review because Carpine and Pilato could notattend that final meeting. Hayes explained: "I could notforce them to sign the agreement at that point in time. If[Franklin] wanted to take a week to cover his base withthe local people, I certainly accepted it."Schell testified that at the conclusion of the 19 Julymeeting Guy Adams indicated that they had a "tentativeagreement" to which Franklin responded, "[W]e have anagreement,we have a deal." It was determined thatHayes would prepare the final written document reflect-ing the agreement reached. Schell's retyped bargainingnotes for 19 July record that Adams stated, "We havereached a tentative agreement." And that Franklin re-sponded, "Yes, with the changes discussed here today,allwe have to do is sign it." The notes make no refer-ence to review or subsequent circulation of the writtendraft.Lee Franklin testified that at the conclusion of the 19July meeting, Guy Adams made the remark, "[D]o wehave a tentativeagreement?" and that Franklin respond-ed, "[I]f we can get by our group, we have a deal."Franklin also recalled that immediately after this ex-change the "formality of approval of different bodies"was discussed. Adams recalled that at the conclusion ofthe 19 July meeting, he asked Lee Franklin if they had a"tentative agreement" and that Franklin responded that,if "it passed our procedures that we go through and isratified, that we had a deal."Later thatsame day, 19 July,Hayes mailedto Franklinhiswritten version of the agreement.He also enclosed acover letter that states in part:Enclosed is the draft of the letter of agreementtentatively accepted by both parties at our bargain-ing sessionof 19 July 1985.It is our understandingthat you wish to allow one more review by the Se-attleMetal Trades Council prior to execution of thefinal agreement.By copy of this transmittal to W.Carpine, SeattleMetal Trades Council secretary-treasurer, and business agent for Electricians Local46 and to Joseph Pilato, Seattle Metal Trades Coun-cil president and business agent Boilermakers Local104, the parties to the NLRB proceedings regardingmedical screening have been duly included.-,As discussed, we request your assistance [in] ex-peditiously executing the final and formal agree-ment. Shortly, reduction in force will commenceand the issue of medical restrictions in light of avail-able work will surely arise.Apparently Carpine received this 19 July draft fromthe Charging Party and submitted it to his counsel forreview. Counsel Hugh Hafer prepared an opinion letter,dated 7 August 1985, addressed to Carpine in his capac-ity as an Electrical Workers IBEW Local 46 official.The letter, characterizing the, 19 July document as"Lockheed's recent proposal to the Pacific Coast MetalTrades District Council," concluded in part:At most the Employer can arguably insist that theparties reduce to writing any relevant oral agree-ments.... But the Employer cannot compel moreThe Employer cannot compel the Unions to agreenow to its proposal. It cannot unlaterally implementnow. To do so is an unfair labor practice and prob-ably a grievable contract violation.Franklin was apparently informed of Carpine's "prob-lem with the recent draft" and wrote both Pilato andCarpine by bookletter dated 16 August that they shouldcomment to him on the matter in writing by 3 Septem-ber. Franklin gave Hayes a copy of this letter and in atelephone conversation informed Hayes that additionaltime was needed to complete the review process. On 20August 1985 Hayes sent Franklin a letter with the fol-lowing text:Pursuant to our telephone conversation last weekand receipt of your August 16, 1985 letter to Pilatoand Carpine, we have once again agreed to delayformalizing our tentative agreement of July 19, 1985by way of extension to Tuesday, September 3, 1985.We consider the six-week period since July 19, 1985to be more than ample time for a courtesy review,as you requested,of our agreement by the SeattleMetal Trades Council. I wish to point out thatFCMTDC wasdesignated as the formal bargainingagent in this matter as so stated by C. Briggs whenhe delegated the bargaining authority to the PugetSound Committee of the PCMTDC. When we ne-gotiated with your Committee, we were ,led to be-lieve that all parties were duly represented and thatour agreement was a full and comprehensive settle-ment of all issues. We would consider any substan-tive changes raised at this very date to be indicated PACIFIC COAST METAL TRADES COUNCIL (LOCKHEED SHIPBUILDING)243of bad faith bargaining. 'We have bargained sinceApril 2, 1985 andMessrs.Pilato,'Carpine, et al.have had ample time to communicateand in allconcernsto you as their chief negotiator for themetal trades unionsin this matter.We presume youhave incorporated any concerns when we reachedagreement at our meetingof July 19, 1985.We look forward to concludingour agreementby September 3, 1985.Again on 5 September 1985 Hayes wrote Franklincomplainingabout his lack ofresponse.The letter notes:"more thanample timehas lapsed to allow for a courte-sy review of the agreement by union officials at the dis-trict and local levels."On the same day, 5 September 1985, Franklin wroteHayes as follows:I received your letter of August 20, 1985, refer-ring to our tentativeagreementof July 19, 1985. Toclarify some things that seem to confuse you, oryou wish toignore,my committee is a subcommit-tee of the District Council which answers to theentire Council. In other words, we have the powerto negotiate, but final approvalrestswith the entireBoard.The local Seattle Metal Council and hadtwo of its affiliates, Electricians Local 46 and Boil-ermakersLocal 104, challenged the application ofthe contractlanguagepertaining to physical exami-nations andwere sustained by the NLRB. Any lan-guagewhich might alter their positions must be dis-cussedwith them also, aswell aslegal counselwhich defended their position. There is nothing,un-usual in these practices and certainly in my mindare proper.Imust remind you that we cannot have a tenta-tive agreement and still have a "full and compre-hensivesettlementof all theissues."as you stated inyour August 20 letter. If that is true, that would notbe tentative, would it.My committee's understanding with you is tenta-tive until our discussions with all involvedpartiesand could not be finalized until that was accom-plished. In our referred to phone conversation con-tained inyour letter of August 20, I told you, thatthe SeattleMetal Trades Council had problemswith our tentativelanguagepending their review.Mr. Pilato and Mr. Carpine did not have time tocomment onthe tentativelanguage until it was fi-nalized and they were not in attendance at all ourmeetings.After discussion with the parties affectedour committee has determined that the agreementbetween us could not extend beyond the followingcriteria.Franklin's letter thereafter takes the position, essential-ly tracking the recommendations of Counsel Hafer, thatRespondent now refused to negotiate any changes in thecurrent agreement, but rather only offered to reduce towriting agreements and practices already in effect. Theletter further asserted that Section 8(d) prohibited em-ployer unilateral contract changes. This position of Re-spondent was in essence a repudiation of the 19 July lan-guage agreedto by the participants.On 11 September 1985 Hayes wrote Briggs recitingFranklin's position and complaining to Briggs regardingFranklin's description of the limited authority of theunion negotiating body. On 26 September 1985 Hayes re-sponded in effect suggesting that Franklin was correct inhis description of the committee's authority, which reci-tation,Hayes added, was consistent with previous andcurrent practice.As of the time of the hearing, the Charging Party con-tinued to assert that the terms agreed on on 19 July werebinding on Respondents Respondent continued to main-tain that the 19 July agreement was subject to review,which review resulted in its rejection, and that thereforeadditional negotiations should take place in an effort toreach an agreement.B. The IssuesThe General Counselarguesthat the agreementreached on 19 July was a binding agreement because itwas reached unconditionally by Respondent's authorizedagents. Respondent does not contest that the participantsat the 19 July meeting reached agreement but makes nu-merous arguments that the agreement was not then andsubsequently never did become final. At the threshold,Respondentarguesthat the question of whether the ex-isting 1983-1986 contract could be modified by the 19July agreement should be deferred to an arbitrator underthe grievance and arbitration provision of the collective-bargaining agreement. Second, even accepting the evi-dence on the issue most favorable to the General Coun-sel,Respondent argues that Respondent's negotiators hadthe right to and didinsiston a review of the agreementby Pilato and Carpine and that Carpine's objections tothe 19 July agreement prevented the agreement frombeing final and binding. Finally, Respondent argues thattheRespondent's negotiators during the negotiationsprocess, both by explicit statements and otherwise by op-eration of law based on past practice were unable to bindRespondent except by reaching an agreement subject toapproval by the District Council as a whole and by asubsequent submission of any agreement approved by theDistrict Council to unit employees for ratification.In response to Respondent's arguments, the GeneralCounsel argues that the instant dispute is not susceptibleto deferral because it involves a question of the very ex-istence of, rather than an interpretation of, a collective-bargainingagreement.The General Counsel challengesRespondent's claim of a review right by Carpine andPilato as a matter of a no legal substance and, finally,challengesRespondent's factual and legal contentionsthat any agreement was subject to either Disrtict Councilor employee approval.5A communication from Lockheed to Respondent offering to negoti-ate a settlement of the instant matter, even if admissible despiteFed.R.Evid. 408, does not modify the positions of the parties given theabsence of a settlement nor otherwise affect the results 244DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.ANALYSIS AND CONCLUSIONSThe Board has held that the issue of deferrability of anunfair labor practice allegation is a threshold issue thatmust be resolved before addressing the underlying mat-ters.Accordingly, the deferral issue will be addressedinitially.Respondent's contentions, which accept for pur-poses of argument the validity of the evidence offered bythe General Counsel, will be considered inasmuch as afavorable ruling thereon would obviate a need for re-solving the conflicting testimony concerning what wassaid during the course of the negotiations.A. Deferral IssueIn the instantcase,there is no dispute regarding theexistence of a current collective-bargaining agreementwith a binding grievance and arbitration clause. Theissue,however, is whether that agreement has beenmodified by the 19 July agreement of the parties. In es-sence the questionturnson issues of agency and the ex-istence ofpostagreementrights of review, ratification, orapproval. The General Counsel correctly argues that thedeferral doctrine, originating in the decisionof CollyerInsulatedWire,192 NLRB 837 (1971), has been held notto apply to disputes about the existence of a modificationof a collective-bargaining agreement.Anaconda Co., 224NLRB 1041 (1976), enfd. mem. 578 F.2d 1385 (9th Cir.1978). Respondent argues on brief,... the broad statements in theAnaconda Companycase asto what is to be deferred are not valuable inlight of the Board's broader reinstatement of defer-ral inUnited Technology Corporation,268, NLRB 557(1984); andOlin Corporation,268 NLRB 573 (1984).The fact that there is a statutory issue, Section 8(d),does not foreclose deferral in light ofOlin Corpora-tion.Respondent's argument,however, is fatally weakened bythe fact that the doctrine as applied inAnacondawas ap-proved by the Board inTeamsters Local 287 (Reed &Graham),272 NLRB 348 (1984),a post-Olincase.Respondentalso arguesthat when the question of theexistence of an agreement depends on an interpretationof the agreement itself, deferral is appropriate, citingCarpenters 46 Conference Board (Refrigeration Design),278 NLRB 122'(1986);IronWorkers Local 587 (Orna-mental Iron),276 NLRB 748 (1985); andFood & Com-mercialWorkersLocal 88 (Dierberg'sMarkets),278NLRB 455 (1986). Without accepting the breadth of theproposition asserted by Respondent, I find that it is un-necessary to interpret the current 1983-1986 collective-bargainingagreement in order to determine the validityof the 19 July agreement at issue. 'The contract betweenthe parties may not properly limit the parties in modify-ing that agreement. This being so, the contract need notbe interpreted by an arbitrator to determine predicatefacts to deciding the binding nature of the 19 July agree-ment. Given all the above, I find theAnacondacase re-mainscontrolling.Accordingly, I will not defer the in-stant case.B. Right of Review by Either the Seattle Metal Tradesor by Electrical Workers IBEW Local 46 andBoilermakers Local 104There is no dispute that if a union agrees to a midtermmodification, it must sign such an agreement,HospitalEmployeesDistrict1199-C (EpiscopalHospital),241NLRB 270 (1979). If such an agreement is subject to ap-proval, however, it is not binding until such approval isobtained.Hiney Printing Co.,262 NLRB 157 (1982).Respondent, taking the facts as presented in the Gen-eral Counsel's case-in-chief,makes two relatedargumentsregarding the review rights Carpine and Pilato possessedafter the 19 July meeting. Respondent contends initiallythat the partiesin agreeingto a "courtesy review" bythat fact alone as a matter of law established a conditionprecedent to final agreement irrespective of other agencyand/or authorityissues.This approval,when it wasdenied by Carpine, rendered the agreement nonbinding.Respondentalso arguesthat the entire circumstances ofthe bargaining gave the Seattle Metal Trades first andIBEW Local 46 and Boilermakers Local 104 second par-ticipation rights in the bargaining that rendered the re-sults of the 19 July negotiations subject to, their reviewand rejection.1.The significance of the right of a "courtesyreview"Turning to the technical argument regarding thephrase "courtesy review," which was used by the partiesin discussing the rights of Pilato and Carpine, neitherbrief cites case authority dealing with this precise reser-vation language.The Oxford English Dictionarydefines "courtesy" as"by favor or indulgence; by common good will or allow-ance, as distinguished from inherent or legal rights."sIn the absence of case authority on the question, I findthe usage _ of the phrase courtesy review standing alonedid not create any legal condition precedent to reachinga binding agreement. Thus, I fmd that although Franklinwas in fact reserving a right of review for Carpine andPilato,which Hayes admitted he was bound to accept,that right was by its terms no more than a matter ofcourtesy. Thus, I find the explicit reservationlanguageused,standingalone, did not reserve to either Carpine orPilato a right to prevent the agreement'sconsummation.Having determined that the courtesy review reserva-tion of Franklin on 19 July was not by its terms suffi-cient alone to create a real or effective ability to preventagreementon the part of Carpine or Pilato, I reject Re-spondent's argument that this reservation was independ-ently sufficient in law to render the 19 July agreementdissolved on the subsequent dissent of Carpine.2.The right to reviewunder therecord ofbargainingas a wholeHaving found the reservation for a courtesy reviewdid not, by its terms, create a condition precedent toagreement being reached, it remains to be determined6Oxford EnglishDictionary,1094 (1933). PACIFIC COAST METAL TRADES COUNCIL (LOCKHEED SHIPBUILDING)whether under all the circumstances of this case eitherthe SeattleMetal Trades or the ElectricalWorkersIBEW Local 46 and Boilermakers Local 104 had rightsto review that prevented the 19, July agreement frombeing a bindingagreementin light of the subsequent dis-sent from its terms. Such a discussion at the threshold re-quiresa detailed description of the bargaining as, it hadoccurred, with particularattentionto the identification ofvarious union parties.The 1983-1986 collective-bargainingagreement be-tween the parties'containsthe following preamble:THISAGREEME: 'T, ratified this 27th day of October1983 by and between the Lockheed ShipbuildingandConstructionCompany, hereinafter called"Company" and the signatory International Unions,SeattleMetal Trades 'Council, Pacific Coast MetalTrades District Council of the Metal Trades De-partmentof the AFL-CIO, hereinafter collectivelycalled the "Union ...."The contract's article 3.2-Recognition states:The Company recognizes the Unions set forth inthe Preamble and signatory hereto, as the sole col-lectiveBargaining Agent for all of its employeescovered by this Agreement ... .The contract's signature page bears the signatures of rep-resentatives of the following labor organizations: theMetal Trades Department of the AFL-CIO, the PacificCoast Metal Trades District Council; the Seattle MetalTrades Council; and the following International Unions:Boilermakers;Carpenters; ElectricalWorkers; Laborers;Machinists;Operating Engineers; Painters; SheetmetalWorkers; Teamsters; and Plumbers. No constitutions orother governingrulesand/or bylaws or other writtendocuments or other oral testimony concerning agree-ments between these entitieswasoffered into evidence.In the Board's decision,Lockheed I (273NLRB 171),8Lockheed was directed to, inter alia,(a)On request, bargain collectively and in goodfaithwith International Brotherhood of ElectricalWorkers, Local 46, AFL-CIO and InternationalBrotherhood of Boilermakers, Local 104, AFL-CIOconcerning wages, hours, and other terms and con-ditions of employment of its employees and, if anunderstanding is reached, embody such understand-ing in a written agreement.One of the Board's conclusions of law in that case wasthat IBEW Local 46 and Boilermakers Local 104 werelabor organizations which had been and were then theexclusive bargaining represenl.atives of certain of Lock-heed's employees. The Board's 16 January 1986 decision,Lockheed II(278 NLRB 18), made identical conclusionswith respect to the representation rights of ElectricalWorkers IBEW Local 46 and Boilermakers Local 104and, again, ordered Lockheed to bargain collectively andThe 1980-1983 contract was not offered into evidence8The Board on 30 September 1985 denied Respondent's motion forclarification of that decision245in -good faith with the locals regarding the matters atissue.In theLockheed Icase the Board, overruling its ad-ministrative law judge, narrowed the recommendedOrder based in part on a finding that the unions hadduring bargaining acquiescedin certainof Lockheed'sactions.The finding regarding union acquiescence wasbased on conduct taken during negotiations by the Seat-tleMetal Trades Council. Further boththe Board's deci-sions inLockheed IandII andthe record in this cas.. in-dicate that local unions have reached independent writ-tenagreementswithLockheed,which agreementsremain ineffect and which are part of thebargaining his-tory herein.All the above indicates that although there is an over-allmultiunion bargaining authority residing, the PacificCoast Metal Trades District Council, there are other en-tities such as the Seattle Metal Trades and local unionssuch as Boilermakers Local 104 and Electrical WorkersIBEW Local 46 that have historically actively partici-pated in the bargaining and litigation in the instant case.It is also clear that Lockheed at least initially thoughtthatBoilermakers Local 104 and ElectricalWorkersIBEW Local 46 had the authority and/or the right, tobargain over the matters at issue. Thus, on 15 February1985 Hayes wroteBoilermakersLocal 104 and ElectricalWorkers IBEW Local 46, informing the two local unionsthatLockheed was desirous of bargaining and furthertelling the locals that if they did not request bargainingwithin 10 days, Lockheedwould assumethey were notinterested in bargaining regarding the matter and that, asa consequence, Lockheed would implement unilaterallythose practices that had been held improper in the earlierBoard proceedings. The ultimatum, even if incorrect as amatter of law, indicates that Lockheed felt that any fail-ure to request bargaining by the locals-as opposed tothe District Council or the Seattle' Metal Trades-wouldallow Lockheed to implement ,contract changes.In response to Lockheed's invitation, both ElectricalWorkers IBEW Local 46 and Boilermakers Local 104 in-dicated they would enterinto bargaining.Given this re-sponse, Lockheed then and only then wrote to the Pacif-icCoast 'Metal Trades District Council informing theCouncil that Lockheed was extending an invitation tobargain to all the member unions of the Pacific CoastMetal Trades District Council. The letter also asked theDistrict Council if it wished to participate in the, bargain-ing but added the qualifier that, if Lockheed had notheard from the District Council by a certain date, theywould assume that that organization was not interestedin discussing the matter. Thus, bargaining was to occur,in Lockheed'smind, irrespective of the District Council'sparticipation.The communications to and from the District Councilin early March, quoted in full supra, are critical to reso-lution of thiscase.The District Council initially delegat-ed bargaining to the Seattle Metal Trades Council and,thereafter, rescinded the delegation and named a DistrictCouncil subcommittee. Importantly, however, the com-munication makes, it clear that the committee memberswould "arrange to, meet with your firm and the affected 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Unions forthis case only."Thus, if the SeattleMetal Trades was not to participate in bargaining, therights of the "affected Local Unions," including at thevery least ElectricalWorkers IBEW Local 46 and Boil-ermakersLocal 104, were explicitly preserved.Agents of at least eight local unions attended varioussessions.Carpine of Electrical Workers IBEW Local 46attended the first four sessions, Pilato of BoilermakersLocal 104 attended the second, third, and fourth ses-sions.9For reasons unexplained on this record, no repre-sentatives of the locals attended the fifth and final bar-gaining session.Itwas clear, however, that Franklin'sreservation of a courtesy review at the end of the 19July session was explicitly based on the absence of Pilatoand Carpine at that session. t oLockheed" and the District Council forwarded thewritten draft of 19 July to ElectricalWorkers IBEWLocal 46 and Boilermakers Local 104 and ElectricalWorkers IBEW Local 46 obtained the legal advicequoted above. Thereafter, the District Council adoptedthe position of ElectricalWorkers IBEW Local 46 andthe instant dispute ripened.Given all the above, it is clear, as is not unusual inmultiunion collective-bargaining relationships, bargaininghas taken place at various times: (1) between local unionsand the Employer; (2) between the Seattle Metal TradesCouncil and the Employer; and (3) between the DistrictCouncil and the Employer. It is also clear that in themedical screening bargaining ElectricalWorkers IBEWLocal 46 and Boilermakers Local 104 had been originalparticipants and had never had their role in the bargain-ing challenged by either the Employer or the DistrictCouncil. That participation continued, at least in part byElectricalWorkers IBEW Local 46, after 19 July and re-sulted in the current disagreement.Although not fully articulated on brief, it appears tobe the position of the General Counsel and the Employerthat whatever rights Boilermakers Local 104 and Electri-calWorkers IBEW Local 46 may have had with respectto bargaining' under the Board'sLockheed Iorder or as aresult of previous negotiations were extinguished or pre-empted by the District Council and that the DistrictCouncil's agreement to terms on 19 July was a finalagreement not susceptible to review by the locals. Im-plicit in the argument is that the early March actions oftheDistrictCouncil in rescinding any authority earliergiven to the Seattle Metal Trades rescinded the localsrights as well. Respondentarguesthat the locals did nothave their rights extinguished and, at most, a parallelbargaining structure existed that preserved for the twolocals at the veryleast aright to review the 19 JulyA critical ambiguity exists throughout these proceedings concerningthe role of these agents because Carpine and Pilato were,in addition tobeing officials in their own local unions,officials in the SeattleMetalTrades Council.to Indeed, in Schell's minutes of the 19 July meeting Hayes complainsto Franklin about the absence of "your representatives"and adds that "Iassume they agree with the proposal or don't care."Hayes testified thatFranklin saidhe wanted the review because Carpine and Pilato could notattend the session11Lockheed's transmissions, quoted supra to ElectricalWorkersIBEW Locals 46 and Boilermakers Local 104, explicitly acknowledgedtheir roles in the earlier Board casesagreement and to reject it if it was not satisfactory. Re-spondent further argues, even if not independently creat-ing such a right, Franklin's reservation of a "courtesyreview" on the part of the two locals supports such afinding and is evidence that Lockheed understood therights residing with the locals.Initially, I fmd that the two locals had a right to bar-gain over the matter at issue and that all parties recog-nized this fact. This is so for several reasons. First, it isclear that the bargaining obligation imposed on the em-ployer by the Boards orders inLockheed IandIIran ex-clusively to the two local unions. Indeed, the Boardfound that those local unions, the charging parties in theoriginal matter, were the exclusive representative of cer-tain of the employees within the unit. Further, the Em-ployer's original invitation to bargain was addressed ex-clusively to the two locals and was only later expandedto include otherlocal unionsand the District Council.Importantly, neither the Employer's invitation to theDistrict Council to join in bargaining nor the subsequentannouncement by the District Council that it would bar-gain through a subcommittee limited the local's role.Rather, all correspondence explicitly indicated that bar-gaining would involve Boilermakers Local 104 and Elec-tricalWorkers IBEW Local 46. None of the documentsquoted supra may be fairly read to indicate a preemptionof the local's rights.Nor may Hayes' testimonyregard-ing his conversations with Briggs about the DistrictCouncil's role in bargaining be so construed. These com-munications limited only the role of the .Seattle MetalTrades.' 2I also find there is no evidence that the locals waivedtheir rights by their own actions or inactions. Boilermak-ersLocal 104 and Electrical Workers IBEW Local 46closely attended the bargaining sessions until,for reasonsunknown on this record, the fifth session when neitherlocal was in attendance. After receiving the draft agree-ment, Electrical Workers IBEW Local 46 had its counselreview its terms and thereafter Boilermakers Local 46communicated its view regarding the matter to the Dis-trictCouncil, whose agents thereafter adopted the posi-tion taken by Boilermakers Local 46's counsel. I also findthat the Employer explicitly recognized the rights of thetwo locals both before and after 19 July. The original ul-timatum to the locals by Lockheed that their failure tobargain gave Lockheed the right to implement changes isa clear statement that Lockheed believed the locals hadexclusive authority in the matter.Further Hayes' letter of 19 July to Franklin conveyingthe written draft of the agreementstates:Enclosed is the draft of the letter of agreement ten-tatively accepted by both parties at ourbargainingsession of July 19, 1985. It is our understanding that12From none of the actions of Carpine and Pilato or others on theUnion's side may the inference be drawn that Carpine and Pilato wereacting for the Seattle Metal Trades Council rather than for their ownlocal unions in the bargaining.Thus, each man in all record correspond-ence used the letterhead of the local rather than the Seattle Metal TradesCouncil. Further, as noted above, Lockheed explicitly recognized therole these agents had as representatives of the charging parties inLock-heed I PACIFIC COAST METAL TRADES COUNCIL (LOCKHEEDSHIPBUILDING)247you wish to allow one more "review by the SeattleMetal Trades prior to executing the formal agree-ment.By copy ofthis transmittaltoW. Carpine,SeattleMetal Trades Council Secretary Treasurerand BusinessAgent for Electricians Local #46 andto Joseph Pilato, SeattleMetal Trades CouncilPresident and Business Manager for Boilermakers#104, the parties to the NLRB proceedings regard-ing medical screen have been Only included.This letter indicates both that the agreement reached wasacknowledged by Lockheed to be tentative and that theChargingParties inthe Board proceeding, ElectricalWorkers IBEW Local 46 and Boilermakers Local 104,must be duly included.I have determined, above, that Franklin's explicit res-ervation of courtesy review rights for Carpine and Pilatoon 19 July- did not, standing alone, create such a reviewright in the' locals.Franklin's conduct, however, and Re-spondent's acquiescence to it, supports my finding thatthere is insufficient evidence to sustain the GeneralCounsel's burden of proof that the parties explicitly in-tended that' ElectricalWorkers IBEW Local 46 andBoilermakers Local 104 did not originally have or insome manner lose the bargaining rights explicitly award-ed in the Board'sLockheedI order.This finding is clearly one that turns on the unusualfacts of the case rather than on a bare technical legalanalysis of agency principles. Given these unusual facts,in particular the ambiguities in the dual roles of Pilatoand Carpine and the possibilities of mistake and misre-liance arising therefrom, and considering the overall eq-uities of the case, it seems clear that it is better to returnthe parties to the bargaining table where after a clear ex-plicit recitation of the rights, responsibilities, and authori-ties of the various union bargaining agents an agreementcan be negotiated. To do otherwise, in my view, wouldproduce an unequitable result inconsistent with previousBoard orders and the fair intention of the parties whenexamining the bargaining negotiations and correspond-ence as a whole. Such caution is particularly importantin midterm contract modification bargaining about whichthe Board has noted:-Strict adherence to all safeguards designed to insurefull consideration of the consequences of a mid-con-tractmodification is especially important where, ashere, the proposed modification would have in-volved the Union's consent to substantial reductionsin contractual wage rates over which it was' not le-gally obligated to bargain. t aAccordingly, based on all the above, I find that theagreementreached on 19 July 1985 was susceptible toreview by Boilermakers Local 104 and Electrical Work-ers IBEW Local 46 and that, until agreement had been18Hiney ,PrintingCo.,262 NLRB 157 fn. 2 (982).'obtained, the parties did not intend to be bound by the19 July agreement. I further find that in fact ElectricalWorkers IBEW Local 46 raised objections to the 19 Julyagreementthatwere not in bad faith14 and which pre-vented the 19 July from becoming binding on the parties.This being so, I find'that at no time was there a finalagreement that Respondent became obligated to sign.Having found Respondent was not obligated to sign thewritten agreement reflecting the terms reached on 19July 1985,' I find it did not improperly refuse to bargaincollectivelywith the Employer in violation of Section8(b)(3) of the Act. Accordingly, I will dismiss the com-plaint herein." sBased on the above findings of fact and the record as awhole, I make the followingCONCLUSIONS OP LAW1.Lockheed Shipbuilding and Construction Companyis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Pacific Coast Metal Trades District Council,the SeattleMetal Trades Council, Boilermakers Local104, and ElectricalWorkers IBEW Local 46 are labororganizations within the meaning of Section 2(5) of theAct.3.Lockheed Shipbuilding and Construction and Pacif-icCoastMetal Trades District Council did not reachfinal and binding agreement on the terms of a midtermcontract modification on 19 July 1985 or any other date.4.Respondent did not violate Section 8(b)(3) of theAct by failing and refusing to execute a letter of agree-ment reflecting the terms of the 19 July 1985 agreement.5.Respondent has not otherwise violated the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERThe complaintis dismissed.14 I do not find the Unions'sudden change of position after consider-ing counsel Hafer's letter to be deceitful or evidence of bad faith. This isso because the original letters from Lockheed,quoted above, threatenedunilateral implementation of its bargaining proposal if the Unions did notbargain.Thiswas a misstatement'of the law and,when the Unions,through counsel, learned of the correct state of the law on the mattertheir bargaining position changed. The Unions are not to be held in someway accountable for a sudden change in bargaining position occurring asa result of the discovery of an employer-caused misapprehension of theirrights under theLockheed IBoard Order and the Act.15Having dismissed the complaint on the basis of the above, I find itunnecessary to resolve the testimonial conflicts,noted above, nor to ad-dress Respondent's additional defenses that the 19 July agreement wasconditioned both on final approval by the District Council and subse-quent ratification by unit employees.18 If no exceptions are filed as provided by Sec. 102.46of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.